Citation Nr: 1032287	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-11 432	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostate 
cancer, to include restoration of a 100 percent rating. 

2.  Entitlement to service connection for a major depressive 
disorder as secondary to prostate cancer.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 February 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico,  (hereinafter RO).

The claim for entitlement to service connection for major 
depressive disorder as secondary to prostate cancer addressed in 
the REMAND portion of the decision below requires additional 
development and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  As the claim for TDIU is 
inextricably intertwined with this issue, the adjudication of 
this claim by the Board at this time must be deferred.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).
 

FINDINGS OF FACT

1.  Following a January 2006 VA examination report that 
referenced a normal prostate specific antigen test in November 
2005 and showed that residuals of prostate cancer result in the 
Veteran having to wear absorbent material that have to be changed 
up to 4 times a night and 2 times per day, a March 2006 rating 
decision proposed to reduce the 100 percent rating for prostate 
cancer to 60 percent; the Veteran was notified of this proposal 
in April 2006.  

2.  The reduction in the rating for prostate cancer to 60 
percent, effective from September 1, 2006, was formally 
implemented by a June 2006 rating decision.  

3.  The decision to reduce the Veteran's evaluation for prostate 
cancer from 100 percent to 60 percent was supported by the 
evidence of record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

4.  Residuals of prostate cancer do not include renal dysfunction 
resulting in persistent edema and albuminuria with blood urea 
nitrogen of 40 to 80 mg %; creatinine of 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent rating for 
prostate cancer, to include restoration of a 100 percent rating, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 3.400, 4.115a, 4.115b Diagnostic 
Code (DC) 7528 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was addressed in the 
instant case by letter dated in April 2006 that informed the 
Veteran of the proposed reduction in the rating for prostate 
cancer and by the March 2007 statement of the case that included 
a discussion of potentially applicable rating criteria.  See 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  Although the 
information contained in this Statement of the Case was not 
provided prior to the rating actions that proposed and 
implemented the rating reduction at issue, the Veteran has been 
represented by a service organization in the course of the 
appeal, and he was informed by way of the April 2006 letter that 
he had the opportunity to submit additional evidence to 
demonstrate that the rating reduction should not be made.  
Ultimately, the Veteran had a meaningful opportunity to 
participate in the adjudication process, so he was not prejudiced 
by any errors in the manner of notice under the VCAA.  

The above analysis notwithstanding, in this case, the procedures 
applicable to reduction from a total (100 percent) rating to a 
lesser rating under 38 C.F.R. § 4.115b for prostate cancer are 
specified in that rating code, and require the schedular 
reduction to be conducted in accordance with 38 C.F.R. § 3.105.  
Section 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a reduction 
is anticipated, the beneficiary must be notified of the proposed 
reduction, with notice of the reasons for the proposed reduction.  
Further, the beneficiary must be allowed a period of at least 60 
days to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be taken 
and the rating will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating expires.  38 C.F.R. § 
3.105(e).  This process was adhered to in this case.  

All relevant evidence necessary for the decisions made herein has 
been obtained and examinations accomplished.  

II.  Legal Criteria/Analysis

A.  Propriety of Reduction

The Veteran's prostate cancer is evaluated under DC 7528, which 
provides that active malignant neoplasms of the genitourinary 
system are to be rated as 100 percent disabling.  Following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedures, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 38 
C.F.R. § 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  DC 
7528.

A December 2004 VA biopsy demonstrated adenocarcinoma of the 
prostate, and following a February 2005 radical retropubic 
prostatectomy, service connection for prostate cancer, on a 
presumptive basis as due to exposure to Agent Orange, was granted 
by a March 2005 rating decision.  A 100 percent rating was 
assigned effective from January 18, 2005.  

Thereafter and pursuant to DC 7528, the Veteran was afforded a VA 
examination in January 2006, with the report from the examination 
noting that the Veteran's prostate specific antigen (PSA) was 
recorded at .021 ng/mL in November 2005. Such a PSA finding is 
not indicative of active prostate cancer.  (For information only, 
and without reliance thereon, the Board notes that the prostate 
specific antigen is a protein produced by the cells of the 
prostate gland.  PSA is present in small quantities in the blood 
of normal men, and is often elevated in the presence of prostate 
cancer.)  It was noted on the January 2006 examination reports 
that problems with voiding required the Veteran to wear pampers 
that had to be changed up to 4 times a night and 2 times per day.  
The reports indicated the Veteran had not received any treatment 
for cancer since the February 2005 prostatectomy and did not 
reflect any evidence that the Veteran's prostate cancer was 
active at that time.  

VA regulations provide that where a reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons. 38 C.F.R. § 3.105(e).  
Parenthetically, the Board notes that the 100 percent evaluation 
for the Veteran's genitourinary disability assigned from January 
2005 was only continued until September 2006; as such, because 
the 100 percent evaluation had not been in effect for five years 
or more, compliance with the provisions of 38 C.F.R. § 3.344(a) 
and (b) is not required.  38 C.F.R. § 3.344(c).

In this case, the Veteran was notified by the RO in April 2006 
that it proposed to reduce from 100 percent to 60 percent the 
schedular evaluation assigned for his prostate cancer.  The 
Veteran was advised that he had 60 days to present additional 
evidence that his compensation payments should be continued at 
their present level, and that he could request a predetermination 
hearing.  The letter further advised the Veteran that if 
additional evidence was not received within the 60 day period and 
no hearing was requested, final rating action would be taken and 
the award (the 100 percent evaluation) would be reduced.  By 
rating action in June 2006, the RO reduced the rating for 
prostate cancer to 60 percent from 100 percent.  

In this case, the Board finds that the reduction of the 100 
percent schedular evaluation for prostate cancer was proper.  
Pursuant to DC 7528, the Veteran was afforded a comprehensive VA 
examination in January 2006 that followed the normal PSA test in 
November 2005 and did not indicate the Veteran had active 
prostate cancer or that there was a local metastasis or 
recurrence of prostate cancer.  There is otherwise no competent 
evidence of active prostate cancer.  Although the Veteran has 
some ratable residuals of prostate cancer as describe below, DC 
7528 makes it clear that residuals alone cannot serve as a basis 
for continuation or restoration of a 100 percent evaluation for 
prostate cancer.  38 C.F.R. § 4.115b, DC 7528.  

Given the above, the Board finds that at the time of the June 
2006 rating reduction, the evidence reflected an actual 
improvement in the Veteran's genitourinary disability, such that 
a rating reduction from 100 percent was warranted.  The cancer 
was no longer present, and the Veteran's 60 percent evaluation 
represented his level of impairment resulting from the 
predominant residual (voiding dysfunction), with the 60 percent 
evaluation the highest rating for voiding dysfunction, under 
38 C.F.R. § 4.115a, DC 7528.  The evidence clearly establishes 
that the procedures specified in DC 7528 and 38 C.F.R. § 3.105 
were followed, and that the rating reduction was proper.  
Consequently, there is no basis for restoring the previous 100 
percent evaluation.

B.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

The Board notes initially that a separate grant of special 
monthly compensation for the loss of use of a creative organ has 
been granted effective from February 23, 2005.  

As noted above, if there has been no local reoccurrence or 
metastasis following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, then 
the disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  38 
C.F.R. § 4.115b, DC 7528, including note (2009).  In addition, 
pursuant to the provisions of DC 7527, postoperative residuals of 
prostate gland injuries are evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant.  DC 7527 (2009).  In this case, there 
is no evidence of a recurrence of active cancer shown or alleged.  
The predominant residual of the Veteran's prostate cancer is 
limited to voiding dysfunction, manifested as urinary leakage. 

Voiding dysfunction under 38 C.F.R. § 4.115b, DC 7528, is further 
classified as involving urine leakage, urinary frequency, or 
obstructive voiding.  38 C.F.R. § 4.115a.  For urinary leakage, 
the maximum 60 percent rating is assigned when there is required 
the use of absorbent materials which must be changed more than 
four times a day.  As such, the current 60 percent rating is the 
highest assignable rating for urinary leakage.  The highest 
assignable ratings for urinary frequency and obstructive voiding 
are, respectively, 40 and 30 percent; therefore, a rating in 
excess of the 60 percent rating could not be assigned for any 
such residuals if they were present.  Finally, the highest 
assignable for a urinary tract infection (absent renal 
dysfunction) is 30 percent, thus precluding increased 
compensation for such symptomatology even if present.  
   
An 80 percent evaluation may be assigned if there is renal 
dysfunction resulting in persistent edema and albuminuria with 
blood urea nitrogen of 40 to 80 mg %; creatinine of 4 to 8 mg%; 
or generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  Such renal 
dysfunction was not described at the January 2006 examination or 
elsewhere in the record, and it is noted that while the 
impression at this examination included a right renal cyst, the 
examiner noted that this condition was unrelated to the condition 
at issue.  There are otherwise no clinical findings which would 
warrant a rating in excess of 60 percent under any other 
potentially applicable diagnostic code.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case.  Moreover, 
notwithstanding the general assertion of the Veteran's 
representative in his May 2010 presentation that an 
extraschedular rating is warranted, the Board finds no evidence 
of an exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 60 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

ORDER

Entitlement to a rating in excess of 60 percent for prostate 
cancer, to include restoration of a 100 percent rating, is 
denied.  


REMAND

The Veteran contends that he developed psychiatric problems as a 
result of his prostate cancer residuals, and is thus claiming 
entitlement to service connection for a psychiatric disorder as 
secondary to this service connected disability.  In considering 
this contention, the Board notes that service connection may be 
established for that portion of a disability resulting from 
aggravation of a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  

In this case, while it is clear that a variously diagnosed 
psychiatric disorder, to include anxiety reaction and major 
depressive disorder, existed prior to the Veteran's diagnosis of 
prostate cancer, the medical opinion addressing the Veteran's 
secondary service connection claim following the August 2006 VA 
psychiatric examination did not indicate whether the Veteran's 
preexisting psychiatric problems may have been aggravated by his 
service connected prostate cancer.  Thus, as there is some 
clinical evidence of increased psychiatric distress following the 
Veteran's prostate cancer diagnosis (See eg. June 20, 2005, VA 
outpatient treatment report showing the Veteran was "feeling 
depressed" following his recent surgery for prostate cancer), 
the Board concludes that a VA examination that includes an 
opinion as to whether the Veteran's psychiatric problems have 
been aggravated by his prostate cancer is necessary in this case 
in order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examiner will also be requested to express an opinion addressing 
the impact of the Veteran's voiding problems on his ability to 
work.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination that includes an 
opinion as to whether any psychiatric 
disorder pre-existing the diagnosis of 
prostate cancer, including major 
depressive disorder, was aggravated by his 
service connected prostate cancer.  By 
aggravation, it is meant that the 
underlying disability associated with the 
Veteran's psychiatric disorder was 
worsened by prostate cancer.  The examiner 
should also offer an opinion as to the 
extent to which the Veteran's voiding 
problems that require the changing of 
absorbent material impact his ability to 
maintain gainful employment.  The claims 
files should be made available to the 
examiner for review prior to the 
examination, and a rationale provided for 
any opinion expressed.  If it is not 
possible to provide either opinion sought, 
that likewise should be explained.  

2.  Thereafter, the claim for service 
connection for a major depressive disorder 
as secondary to prostate cancer must be 
readjudicated by the RO.  The claim for 
TDIU, consistent with the resolution of the 
claim for service connection for major 
depressive disorder, should also be 
readjudicated.  If this readjudication does 
not result in a complete grant of all 
benefits sought by the Veteran in 
connection with the claims that have been 
remanded, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


